        Case 1:18-cv-00599-AWI-SAB Document 29 Filed 10/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   NICHOLAS ESTRADA,                               )   Case No.: 1:18-cv-00599-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                       )   SHOULD NOT BE DISMISSED FOR FAILURE
                                                         TO PROSECUTE AND COMPLY WITH A
14                                                   )   COURT ORDER
     CALIFORNIA CORRECTIONAL
                                                     )
     INSTITUTION, et al.,
15                                                   )   (ECF Nos. 25, 26)
                                                     )
16                  Defendants.                      )
                                                     )
17                                                   )
18          Plaintiff Nicholas Estrada is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On August 20, 2020, the Court set this case for a settlement conference before United States
21   Magistrate Judge Barbara A. McAuliffe on October 14, 2020, at 9:30 a.m. (ECF No. 25.)
22          On September 17, 2020, the Court directed that the parties appear remotely at the settlement
23   conference. (ECF No. 26.) The September 17, 2020 order specifically stated that Plaintiff could
24   “appear by video, if he has access to a device with an internet connection and a web camera. If
25   Plaintiff does not have access to such a device, he may appear by telephone. Counsel for Defendants
26   shall appear by video, via the Zoom application. Counsel for Defendants shall contact Courtroom
27   Deputy, Esther Valdez, at (559) 499-5788 or evaldez@caed.uscourts.gov for the video and dial-in
28   information, including any necessary passcodes, for all parties. Counsel for Defendants shall then
                                                         1
        Case 1:18-cv-00599-AWI-SAB Document 29 Filed 10/14/20 Page 2 of 2



1    provide the appropriate contact information to the Plaintiff (both Zoom video information and Zoom

2    dial-in information) by private communication to facilitate Plaintiff’s remote appearance. Plaintiff may

3    also contact the Courtroom Deputy directly to obtain the necessary video and dial-in information.”

4    (ECF No. 26 at 1:22-2:2.)

5             Plaintiff did not appear at the October 14, 2020 settlement conference or otherwise

6    communicate with the Court or defense counsel.

7             Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

8    service of this order, Plaintiff shall show cause in writing why the instant action should not be

9    dismissed for Plaintiff’s failure to comply with the Court’s August 25, 2020 order and failure to

10   prosecute this action. See Fed. R. Civ. P. 41(b); see also Local Rule 110 (“Failure of ... a party to

11   comply with these Rules or with any order of the Court may be grounds for imposition by the Court of

12   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”); Local

13   Rule 183(a) (a pro se party's failure to comply with the Federal Rules of Civil Procedure, the court's

14   Local Rules, and other applicable law may be ground for dismissal). Plaintiff is warned that failure to

15   comply with this order will result in a recommendation to a District Judge that the instant action be

16   dismissed for failure to comply with a court order and failure to prosecute.

17
18   IT IS SO ORDERED.

19   Dated:     October 14, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                          2
